ON MOTION FOR REHEARING
ALLEN, C.J.
The appellant has filed a motion for rehearing in which he points out that his conviction for aggravated stalking after entry of a domestic violence injunction was the basis for revocation of his probation in two other cases (lower court case numbers 00-29 and 00-72). We see no basis for altering our original opinion in this case. However, in light of our original opinion, we agree with the appellant that the sen*987tences imposed in the referenced lower court cases must be vacated. We therefore grant the appellant’s motion for rehearing to provide this additional relief. Although the probation violation affidavits contained allegations that the appellant committed numerous violations, the trial court considered only the appellant’s conviction for aggravated stalking after entry of a domestic violence injunction in revoking his probations. Accordingly, the sentences imposed upon revocation of probation are vacated, but the appellee is not precluded from seeking revocation of the appellant’s probations based upon other grounds alleged in the affidavits.
BENTON and HAWKES, JJ., concur.